Citation Nr: 0841324	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected left knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, for the period of July 20, 2005 to December 28, 
2007. 

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, effective December 29, 2007.

4.  Whether the historical rating decisions of August 24, 
1992, February 13, 2002, and February 21, 2003 were clearly 
and unmistakably erroneous for failing to assign a 
compensable evaluation for the veteran's service-connected 
left knee disorder from May 26, 1992. 



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
a claim for entitlement to service connection for a right 
knee disability, to include as secondary to the veteran's 
service-connected left knee disorder; increased the 
evaluation of the veteran's service-connected left knee 
disorder from 0 percent to 10 percent, effective July 20, 
2005; and determined there to be no errors in the August 
1992, February 2002, and February 2003 RO decisions, with 
regards to the rating of the veteran's service-connected left 
knee disorder.

The Board notes that the 10 percent rating assigned to the 
veteran's service-connected left knee disorder was increased 
to 20 percent, effective December 29, 2007 in a February 2008 
rating decision.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran's right knee disability is not etiologically 
related to service or to a service-connected disability.

2.  The veteran's service-connected residuals of a left knee 
medial meniscectomy, status post arthroscopy with traumatic 
arthritis is manifested by decreased range of motion, 
complaints of pain, and probable early traumatic arthritis 
for the period of July 20, 2005 to December 28, 2007.

3.  The veteran's service-connected residuals of a left knee 
medial meniscectomy, status post arthroscopy with traumatic 
arthritis is manifested by decreased range of motion; 
complaints of pain, buckling, and locking; and traumatic 
arthritis for the period of December 29, 2007 to the present.

4.  In August 1992, February 2002, and February 2003 rating 
decisions, the RO assigned and continued a 0 percent rating 
for the veteran's service-connected residuals of a left knee 
medial meniscectomy, status post arthroscopy with traumatic 
arthritis.

5.  The moving party has not alleged any errors of fact or 
law in the August 1992, February 2002, or February 2003 
rating decisions that compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred in 
or aggravated by active military service and is not 
proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis for the period of July 20, 2005 to December 28, 
2007 have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, effective December 29, 2007 have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260 (2008).

4.  The August 1992, February 2002, and February 2003 rating 
decisions, which assigned and continued a 0 percent rating 
for the veteran's service-connected residuals of a left knee 
medial meniscectomy, status post arthroscopy with traumatic 
arthritis, were not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error (CUE) in 
prior final decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Nevertheless, with respect to the claim for CUE, the Board 
notes in passing that the moving party and his accredited 
representative have been accorded ample opportunity to 
present his contentions, and there is no indication that 
either the moving party or his representative have further 
argument to present.

With respect to the veteran's claims for service connection 
and increased ratings, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in November 2005 and June 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  A March 2006 letter also 
advised him as to the disability rating and effective date 
elements of his claims.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

The Board notes that, with regards to the veteran's claim for 
service connection for a right knee disability, to include as 
secondary to the veteran's service-connected left knee 
disorder, the November 2005 letter informed the veteran of 
the requirements for establishing service connection on a 
secondary basis alone, and not on a direct basis.  However, 
the Board finds that the veteran was notified of the 
requirements for establishing service connection on a direct 
basis in the January 2007 statement of case (SOC).  In 
addition, it is clear from the veteran's statements that he 
had actual knowledge of these requirements.  Therefore, any 
error with regard to proper notice is nonprejudicial, and to 
remand the veteran's case for issuance of a new VCAA letter 
is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With regards to the veteran's claim for an increased rating, 
the November 2005 and June 2008 VCAA letters specifically 
satisfied the elements (2) and (3) of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  With specific regard to the first element, the Board 
notes that, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In November 2005, the RO sent the veteran a VCAA letter, 
which indicated that he should provide evidence showing that 
his service-connected left knee disability had increased in 
severity.  In addition, the veteran was questioned about his 
daily life, with regards to his left knee disorder, during 
the course of the February 2006 and December 2007 VA 
examinations performed in association with this claim.  The 
veteran provided statements at this examination in which he 
details the impact of his disability on his daily life and 
his occupation.  In light of the notice given, and the 
questions asked, the Board finds that a reasonable person 
would have known that the evidence needed to show that his 
disability had worsened and what impact that had on his 
occupation and daily life.  Furthermore, based on the 
responses provided by the veteran, the Board finds that he 
had actual knowledge of the requirement, and that any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis.  As will be discussed below, the veteran's left 
knee disorder is currently rated under 38 C.F.R. 4.71a.  
Notification of the specific rating criteria was provided in 
the January 2007 SOC and the June 2008 letter, after which, 
the veteran was issued a July 2008 supplemental statement of 
the case (SSOC).  

As to the third element, the Board notes that this 
information was provided in the March 2006 and June 2008 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra. 

As to the fourth element, the November 2005 and June 2008 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of a claim 
for an increased rating.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The Board acknowledges that the 
veteran indicated at the September 2008 hearing that he has 
received treatment from private physicians, records of which 
have not been associated with the claims folder.  The Board 
notes that the veteran was notified of the need to submit 
relevant medical evidence in support of his claims via the 
November 2005 VCAA letter.  This letter also informed the 
veteran that he should submit an Authorization and Consent to 
Release Information Form for any private medical records that 
he wanted VA to obtain and contained a copy of such a form.  
No form or records were submitted.  After the September 2008 
hearing, the veteran was given an additional 60 days in order 
to submit these relevant private treatment records.  Again, 
no such records were submitted, nor did he subsequently ask 
VA to obtain those records on his behalf.  The Board 
acknowledges that additional VA medical records have been 
associated with the claims folder since the September 2008 
hearing, accompanied by a waiver of review by the agency of 
original jurisdiction.  As the veteran has been given ample 
opportunity to submit any private treatment records in his 
possession or to authorize VA to obtain those records on his 
behalf, the Board finds that VA has developed this case to 
the extent possible under the circumstances, and that no 
further action is necessary to comply with VA's duty to 
assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with examinations for his left 
knee disorder in February 2006 and December 2007.  There is 
no objective evidence indicating that there has been a 
material change in the severity of this disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to this claim. 

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The veteran was provided a VA examination, which addressed 
his claim for service connection for a right knee disability, 
to include as secondary to his service-connected left knee 
disorder in February 2006.  While the examiner's opinion 
addressed only the etiology of the veteran's right knee 
disability in relation to his service-connected left knee 
disorder, as opposed to his active duty service, the Board 
notes that the veteran has consistently contended that his 
right knee condition developed as a result of his left knee 
condition.  In addition, he has made no assertions that his 
right knee condition is directly related to service in any 
way, nor does the claims folder contain any evidence showing 
a continuity of symptoms since service or relating his 
current right knee disability to service.  Thus, there is no 
duty on the part of VA to obtain an examination or opinion on 
the theory of direct service connection.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

The Board recognizes that the examiner did not indicate that 
the entire claims folder was reviewed at this examination.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  However, as the examiner did take into account the 
veteran's contentions and reported medical history, to 
specifically include his left knee medical history, the Board 
finds this examination report and opinion to be thorough and 
complete.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(noting that, while findings must be informed ones, it is not 
necessary in every case that an examiner must review all 
prior medical records before issuing a medical opinion or 
diagnosis).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected left knee disorder.

The veteran is seeking entitlement to service connection for 
a right knee disability, secondary to his service-connected 
left knee disorder.  Specifically, the veteran contends that 
he currently has a right knee disability as a result of 
stress from having to rely on his right knee in lieu of his 
left knee.  See Claim, July 2005.

A review of the veteran's service medical records reflects 
that the veteran slipped in service and fell on his right 
knee.  See service medical record, June 1986.  At this time, 
he was noted as having a contusion on the anterior aspect of 
the proximal right lower leg.  Id.  In June 1989, the veteran 
complained of having pain in both of his knees.      

In February 2006, the veteran underwent a VA examination.  At 
this examination, the examiner noted the veteran's medical 
history, to include his reports of 2 operations on his right 
knee, the details of which are unknown to the veteran.  He 
also noted the veteran's assertions that he felt his right 
knee problems resulted from his left knee condition.  Upon 
examination, it was noted that the veteran had well-healed, 
non-tender, straight anterior surgical scars on his bilateral 
knees and probable early traumatic arthritis of both knees.  
In conclusion, the examiner opined that he would be very 
reluctant to attribute any of the veteran's right knee 
symptoms to his left knee condition.  He stated that the 
veteran is markedly obese, which is obviously aggravating his 
underlying knee problems bilaterally.  He further stated that 
he believed that the veteran's weight is probably more of a 
factor in his current bilateral knee condition than any other 
condition. 

With regards to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008).  The Board notes that, since the February 
2006 VA examination, the veteran has been noted in VA 
treatment records as having degenerative joint disease of the 
bilateral knees.  See VA treatment record, August 2008.  
However, the claims folder contains no medical evidence 
indicating that the veteran's current right knee condition 
was incurred in or aggravated by his active duty service.  
The examiner at the February 2006 VA examination specifically 
stated that he believed that the veteran's weight was 
probably more of a factor in his current bilateral knee 
condition than any other condition.  In addition, the Board 
notes that the claims folder contains a July 1992 VA 
examination report that reflects no complaints or indication 
of a right knee disability at that time.  Therefore, as there 
is no medical evidence of a continuity of symptoms since 
service, the veteran does not allege that he incurred his 
right knee disability in service, and no competent medical 
opinion has related his current right knee disability to 
service, the veteran's claim cannot be granted on a direct 
basis.  See Hickson, supra. 

With regards to granting service connection on a secondary 
basis, the only medical opinion of record specifically did 
not relate the veteran's right knee condition to his left 
knee disorder.  See VA examination report, February 2006.  
The Board acknowledges the veteran's contention that he has a 
current right knee disability as the result of his service-
connected left knee disorder.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  In this case, the Board finds the 
opinion of a competent health care specialist to be far more 
probative than the lay assertions of the veteran as to the 
etiology of his right knee complaints.

Therefore, as the competent medical evidence of record does 
not indicate that the veteran's current right knee disability 
can be related to his active duty or to his service-connected 
left knee disorder, service connection cannot be granted on 
either a direct or a secondary basis.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, for the period of July 20, 2005 to December 28, 
2007. 

In a March 2006 rating decision, the veteran was assigned an 
evaluation of 10 percent under Diagnostic Code 5259 for his 
service-connected left knee disorder, effective July 20, 
2005.  The Board notes that this 10 percent evaluation was 
only in effect for the period of July 20, 2005 to December 
28, 2007. 

Diagnostic Code 5259 assigns a maximum rating of 10 percent 
for the removal of semilunar cartilage, symptomatic.

The Board notes that Diagnostic Code 5010 addresses the issue 
of arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

As mentioned above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the veteran underwent a VA examination 
in February 2006.  At this examination, the veteran 
complained of constant pain in his left knee in the winter 
time.  He reported that his pain is worse in the morning and 
subsides somewhat as the day wears on.  He also reported that 
his knee swells, pops, snaps, and gives ways; that he 
experiences intermittent pain in the summer; and that he has 
intermittently worn a left knee brace.  The examiner noted 
that the veteran walks with a somewhat wide-based gait 
without apparently favoring either knee.  He also noted that 
the veteran's ligaments are stable.  The veteran is able to 
walk on his tiptoes and heels but cannot squat or duck walk, 
due to pain in both knees, which the veteran states is worse 
on the left side.  The examiner noted no effusion or 
tenderness and stated that the veteran had probable early 
traumatic arthritis of both knees.  The veteran reported 
missing 25 days of work in the year prior to the examination, 
due to his left knee.  The veteran's range of motion was 
recorded as 0 to 110 degrees.

As a 10 percent is the maximum possible evaluation allowed 
under Diagnostic Code 5259, the Board notes that an increased 
rating may not be assigned under this diagnostic code.

The Board has, however, considered alternative avenues 
through which the veteran may obtain an increased disability 
rating.  With regards to Diagnostic Codes 5260 and 5261, the 
veteran's disability must exhibit a limitation of flexion to 
45 degrees or a limitation of extension to 10 degrees to 
receive compensable ratings under these codes.  No such 
limitations were reported at the February 2006 VA examination 
or in any VA treatment records from this time period.  As 
such, an increased rating cannot be awarded under Diagnostic 
Codes 5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the veteran's left knee for this time 
period.  The Board acknowledges that the veteran complained 
at the February 2006 VA examination that his knee gives way; 
however, this examination report makes no mention of 
recurrent subluxation or lateral instability and specifically 
notes that the veteran's ligaments are stable.  Therefore, 
the Board concludes that a separate, compensable rating is 
not warranted under Diagnostic Code 5257. 

With regards to Diagnostic Codes 5258, the Board notes that 
the veteran underwent a left knee arthroscopy with excision 
of the posterior medial horn of meniscus excision during 
service.  See service medical record, August 1988.  However, 
the Board finds that there is no evidence of record, to 
include the February 2006 VA examination report, indicating 
that the veteran experienced locking or joint effusion of 
such frequency during this time period so as to warrant a 
higher rating under Diagnostic Codes 5258.  

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are not applicable.

With regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, as previously mentioned, the Board acknowledges the 
veteran's complaints of pain.  However, there is no 
indication in the February 2006 VA examination report that he 
experienced a degree of functional loss that would support a 
higher disability rating for his left knee disability.  The 
veteran did report having missed work, and experiencing 
various subjective complaints, such as popping, swelling, and 
giving way.  However, he was able to walk on tiptoes and 
heels during the examination; only slight limitation of 
flexion was observed; and no incoordination, instability, or 
weakness was noted.  The examiner specifically described the 
overall degree of disability shown as "small but 
significant."  Overall, the Board finds that the veteran's 
left knee impairment is already fully compensated with his 10 
percent rating for this time period and that additional 
compensation need not be assigned according to 38 C.F.R. 
§§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the veteran reported having 
missed many days at work due to his knee problem; however, it 
appears that he was able to continue employment until being 
laid off for nonmedical reasons later that year, as recounted 
during his December 2007 VA examination.  Therefore, the 
Board concludes that the veteran's disability has not been 
shown to have caused marked interference with employment 
during this period beyond that contemplated by the Schedule 
for Rating Disabilities.  It has also not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for this time 
period, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart, 
supra.



3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, effective December 29, 2007.

In a February 2008 rating decision, the veteran was assigned 
an evaluation of 20 percent under Diagnostic Codes 5010 and 
5260 for his service-connected left knee disorder, effective 
December 29, 2007. 

The Board notes that the veteran underwent a VA examination 
most recently in December 2007.  At this examination, it was 
noted that the veteran was using braces on both knees on a 
full-time basis.  He did not require the use of a crutch or a 
cane.  He reported that he is able to do some yard work, as 
long as it does not require prolonged bending or stooping.  
The veteran stated that his left knee is in constant pain, 
which worsens with prolonged standing, walking, or sitting.  
He reported that his left knee swells and occasionally 
buckles.  The examiner noted that the veteran could walk on 
his heels alone with only minimal aggravation of the pain.  
When asked to walk on his tiptoes, he was unable to do so on 
the left side because of pain.  The examiner noted no 
effusion or tenderness and stated that the veteran had 
traumatic arthritis of the left knee.  The veteran's 
ligaments were noted as stable.  His range of motion was 
recorded as 0 to 30 degrees, with no change following 
repetitive motion.  The examiner noted that there were no 
complaints of fatigue, weakness, or lack of endurance.   

The Board notes that, in order to receive an increased rating 
under Diagnostic Code 5260, the veteran's disability must 
demonstrate a limitation of flexion to 15 degrees.  No such 
limitation was reported at the December 2007 VA examination 
or in any recent VA treatment records.  As such, the Board 
finds the veteran is adequately compensated with his current 
20 percent rating under Diagnostic Code 5260.  

The Board has considered alternative avenues through which 
the veteran may obtain an increased disability rating.  With 
regards to Diagnostic Code 5261, the veteran's extension was 
recorded as 0 degrees at the December 2007 VA examination.  
As such, an increased rating cannot be awarded under 
Diagnostic Code 5261.  With regards to Diagnostic Code 5257, 
there is no medical evidence of record specifically 
indicating any recurrent subluxation or lateral instability 
of the veteran's left knee for this time period.  The Board 
notes that the veteran complained at the December 2007 VA 
examination that his knee gives way and that he currently 
wears a brace; however, this examination report makes no 
mention of recurrent subluxation or lateral instability and, 
in fact, specifically notes that the veteran's ligaments are 
stable.  Therefore, the Board concludes that a separate, 
compensable rating is not warranted under Diagnostic Code 
5257. 

With regards to Diagnostic Codes 5258 and 5259, the veteran 
did report locking of his left knee at the September 2008 
hearing.  However, no complaints of locking were noted at the 
December 2007 VA examination.  In addition, the examiner 
specifically noted that the veteran's left knee had no 
effusion.  With no evidence of effusion and no medical 
evidence noting frequent episodes of locking, a separate 
evaluation cannot be assigned under Diagnostic Code 5258.  
With regards to applying Diagnostic Code 5259, the Board 
finds that the veteran's current 20 percent evaluation 
already contemplates the resulting symptoms from the 
veteran's in-service removal of cartilage, to include 
limitation of flexion due to pain.  As such, an additional 
rating for these same symptoms cannot be assigned under 
Diagnostic Code 5259.  

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are not applicable.

In regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the examiner at the December 2007 VA examination 
specifically noted that there were no complaints of fatigue, 
weakness, or lack of endurance.  In addition, the veteran 
experienced no additional loss of range of motion upon 
repetitive use.  As such, the Board finds that the veteran's 
left knee impairment is already fully compensated with his 
current 20 percent rating and that additional compensation 
need not be assigned according to 38 C.F.R. §§ 4.40 or 4.45. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the veteran reported at the 
September 2008 hearing that he was on leave due to his knees 
prior to leaving his former job.  However, he also reported 
during that same hearing that he left his job due to the fact 
that the company was having mass lay offs, which is 
consistent with statements made during the course of the 
December 2007 VA examination wherein he reported having been 
laid off for nonmedical reasons.  Furthermore, the clinical 
findings reported on VA examination give no indication that 
the veteran's left knee problem is so severe as to cause 
marked interference with his employment.  Consequently, the 
Board finds that the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities.  The 
Board also finds that the disability has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for this time 
period, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart, 
supra.



4.  Whether the historical rating decisions of August 24, 
1992, February 13, 2002, and February 21, 2003 were clearly 
and unmistakably erroneous for failing to assign a 
compensable evaluation for the service-connected left knee 
disorder from May 26, 1992. 

The veteran essentially contends that the August 24, 1992, 
February 13, 2002, and February 21, 2003 rating decisions 
that assigned and continued a noncompensable evaluation for 
his service-connected left knee disorder should be reversed 
on the grounds that the RO committed CUE in these decisions.  
Specifically, it appears that the veteran is arguing that 
medical records, which existed at the time of the initial 
August 1992 rating decision, were not properly obtained prior 
to any of the aforementioned decisions.  See hearing 
transcript, September 2008.

At the outset of this discussion, the Board notes that, in 
May 1992, the veteran filed a formal claim of entitlement to 
service connection for residuals of a left knee injury.  
Thereafter, in July 1972, he underwent a VA examination, at 
which he was diagnosed with patellofemoral chondrosis, status 
post lateral meniscal tear, and status post patella fracture 
of the left knee.  In an August 1992 rating decision, he was 
granted service connection for residuals of a left knee 
injury and assigned a 0 percent rating. 

In June 2001, the veteran submitted a statement indicating 
that he recently had surgery on his service-connected knee 
and requesting that his condition be re-evaluated.  In 
November 2001, he was issued a VCAA letter, informing him of 
the need to submit or have obtained relevant medical 
evidence.  He was subsequently scheduled for a VA examination 
in January 12, 2002, for which he failed to report.  In a 
February 2002 rating decision, the veteran's noncompensable 
rating for his left knee disability was continued, due to the 
fact that the veteran had failed to report for his scheduled 
VA examination and no evidence had been submitted 
demonstrating a worsening of the condition.   
 
In October 2002, the veteran submitted a new claim for an 
increased rating for his service-connected left knee 
condition.  He was subsequently scheduled for a VA 
examination on January 18, 2003, for which he failed to 
report.  A report of contact indicated that attempts to reach 
the veteran by phone were made on February 18, 2003 and 
February 20, 2003.  It was noted that the veteran did not 
return these calls.  In a February 2003 rating decision, the 
veteran's noncompensable rating for his left knee disability 
was continued, due to the fact that the veteran had failed to 
report for the January 2003 VA examination and no current 
medical evidence had been submitted.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

With regards to the August 1992 rating decision, the Board 
notes that the veteran listed no post-service private 
treatment on his May 1992 claim, he was provided an adequate 
VA examination for his left knee disability in July 1992, and 
the August 1992 rating decision specifically addressed his 
service medical records and the July 1992 VA examination in 
evaluating his residuals of a left knee injury, to include 
patellofemoral chondrosis, status post lateral meniscal tear, 
and status post patella fracture.  The veteran was then 
appropriately evaluated for his symptoms of these residuals 
under Diagnostic Code 5257.  Thus, it appears that the RO did 
take reasonable steps to develop his claim by arranging for a 
VA examination.  Although the veteran may believe that the RO 
erred by not obtaining certain private treatment records, any 
such assertion amounts to no more than an argument that VA 
failed in its duty to assist the veteran in the development 
of evidence.

The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following 
Caffrey).  Accordingly, the Board finds that the veteran has 
not pointed to any error of fact or law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.  In addition, the 
Board notes that there is no evidence of record indicating 
that the veteran reported receiving private treatment at the 
time of the August 1992 rating decision.  On section 27 of 
his May 1992 claim form, when asked to list any civilian 
physicians and hospitals where he was treated for any 
sickness, injury, or disease relating to his claimed 
disability before, during, or since service, the veteran 
simply marked 'N/A'.  No indication was made that private 
medical records existed which the veteran wanted VA to 
obtain.  

With regards to the February 2002 rating decision, the 
veteran has set forth the same contention that the RO erred 
in its decision by not obtaining and considering private 
treatment records.  In the November 2001 VCAA letter, the 
veteran was specifically informed that he must sign and 
return an Authorization for Release of Information form for 
any private medical records that could support his claim.  
The veteran did not respond to this letter and did not report 
to his scheduled January 12, 2002 VA examination.  As such, 
the RO continued his noncompensable rating, due to the fact 
that no new medical information had been submitted, the 
veteran gave no indication of any private medical records 
that he wanted obtained, and he did not cooperate with VA's 
attempt to provide him with a medial examination.  Thus, 
there is no indication that the RO's February 2002 decision 
to continue his 0 percent rating for his service-connected 
left knee disorder was "undebatably incorrect" so as to 
warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.  
The RO's decision to continue his current rating was 
supported by the fact that no new medical evidence had been 
submitted indicting an increase in severity and the veteran 
had never indicated to VA such medical information existed.

With regards to the February 2003 rating decision, it appears 
the veteran once again failed to report for a scheduled 
examination and gave no indication to VA that relevant 
private treatment records existed that he wanted VA to 
obtain.  Thus, there is no indication that the RO's February 
2003 decision to continue his 0 percent rating based on the 
fact that the claims folder contained no new medical evidence 
indicating an increase in severity of his service-connected 
left knee disorder was "undebatably incorrect" so as to 
warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.  

The Board acknowledges the veteran's assertion in his July 
2005 claim that he was not aware of these scheduled VA 
examinations.  This, however, is the first evidence of record 
in which the veteran asserts that he was not properly 
notified of these examinations.  In addition, as previously 
discussed, a breach of VA's duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  See Caffrey, 
supra.  Therefore, even if the veteran was never notified of 
these scheduled examinations, there is still no indication in 
the evidence of record that the RO's assignment and 
continuation of a 0 percent evaluation in the August 1992, 
February 2002, and February 2003 rating decisions was 
"undebatably incorrect".

Although the veteran may disagree with the RO's findings in 
the August 1992, February 2002, and February 2003 rating 
decisions, the Court has determined that an assertion that 
the RO improperly weighed or evaluated evidence can never 
raise to the level of CUE.  Fugo, 6 Vet. App. at 43.

In summary, as discussed in detail above, the veteran 
underwent a VA examination in July 1992.  There is no 
evidence of record indicating that the 0 percent evaluation 
assigned at the August 1992 rating decision as a result of 
this examination was in any way incorrect, or that the 
correct facts, as they were known at the time of the August 
1992, February 2002, and February 2003 rating decisions, were 
not before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  In 
addition, the veteran gave no indication through the February 
2003 rating decision that relevant private treatment records 
existed.  Finally, there is no new medical evidence of record 
indicating that the veteran's disability increased in 
severity since the July 1992 VA examination through the 
February 2003 rating decision.  As such, the Board concludes 
that, the record does not establish that, but for an error in 
the August 1992, February 2002, and February 2003 rating 
decisions, a compensable evaluation would have been granted 
for the veteran's service-connected left knee disability.  
Therefore, the criteria for a finding of CUE in the August 
24, 1992, February 13, 2002, and February 21, 2003 rating 
decisions have not been met.




ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected left knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, for the period of July 20, 2005 to December 28, 
2007 is denied. 

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left knee medial 
meniscectomy, status post arthroscopy with traumatic 
arthritis, effective December 29, 2007 is denied.

The August 24, 1992, February 13, 2002, and February 21, 2003 
RO decisions were not clearly and unmistakably erroneous.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


